Citation Nr: 1141454	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.   

The Veteran presented testimony before the undersigned at a RO in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Psychiatric disabilities
The Veteran contends that he suffers from PTSD as a result of being subjected to small arms fire and mortar fire.  His service personnel records and records form NPRC reflect that the Veteran was exposed to combat stressors.  Consequently, the RO conceded the Veteran's stressors.  His claim for PTSD has been denied because he has not been diagnosed with PTSD.  He underwent an October 2007 VA examination in which the examiner opined that the Veteran did not meet the criteria for PTSD, at least in part, because the Veteran did not endorse any current or recent re-experiencing symptoms from criterion B.  

At his April 2011 Board hearing, the Veteran testified that he has nightmares and that he wakes up with a considerable amount of anger.  He also testified that he feels himself being transported back in time, and having out of body experiences in which he watches what happened in his past.  He also stated that he experiences flashbacks.  

The Board finds that in light of the Veteran's credible testimony regarding re-experiencing symptoms, a new VA examination is warranted to determine whether the Veteran suffers from PTSD and whether it can be attributed to his verified stressors.  The Board finds that the VA examiner should also determine whether or not other psychiatric diagnoses (to include depression) began during or are causally related to service.

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of entitlement to service connection for depression and PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's psychiatric disability (to include PTSD and depression).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran has a psychiatric disability (to include PTSD and depression) that began during or is causally linked to any incident of service, to include the Veteran's verified in-service stressors.  

The examiner is also requested to provide a rationale for any opinion expressed.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


